Citation Nr: 1452588	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-01 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Appellant's income constitutes a bar to the receipt of nonservice-connected (NSC) death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The Appellant was scheduled for a September 2013 Board videoconference hearing, but withdrew her hearing request in September 2013.  


FINDING OF FACT

For the entire period on appeal, the Appellant's countable income exceeded applicable maximum annual pension rates.


CONCLUSION OF LAW

The criteria for entitlement to payment of nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Appellant submitted a claim for Dependency and Indemnity Compensation, Death pension and Accrued benefits in March 2011 and provided income information in conjunction with her claim.  The Board finds that VCAA notice and assistance is not required to address the Appellant's appeal for death pension benefits because the issue presented involves a claim that cannot be substantiated as a matter of law based on the undisputed facts of this case.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  In this case, the Appellant's appeal was denied based on based solely on factual and unambiguous information or statements as to income, and the Appellant does not contend that there was been any change in income during the appeal period, but reported in September 2013 that her current income for VA purposes does exceed the maximum annual pension rate.  Accordingly, the Board finds it may proceed with adjudication on the merits of the Veteran's request.

Law and Analysis for Evaluating Countable Income 

Death pension benefits are generally available for surviving spouses as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4) (2014).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income. 38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23 (2014).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002 & Supp. 2014); 38 C.F.R. § 3.271 (2014). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2014).  The Gross income from a business or profession may be reduced by the necessary operating expenses.  38 C.F.R. § 3.262(a)(2) (2014).  Income of the spouse will be determined under the rules applicable to income of the claimant.  38 C.F.R. 
§ 3.262(b).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 
38 U.S.C.A. § 1503(a)(8).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations.  
38 C.F.R. § 3.21 (2014). 

The Appellant filed a claim for death pension benefits in March 2011.  At the time she submitted her claim, the applicable MAPR for a surviving spouse with no dependents was $7,933.00.  The applicable MAPR rate was increased to $8,219.00 on December 1, 2011, to $8,359.00 on December 1, 2012, and to $8,485.00 on December 1, 2013.  Dependent status has not been established for the Appellant's adult children.  

After a review of all the evidence, the Board finds that for the entire appeal period, the Appellant's countable income exceeded applicable MAPR rates and is a bar to the receipt of death pension benefits.

The record shows that the Appellant's annual income in 2011 consisted of reported monthly wages in the amount of $2,092.00.  The Appellant reported in November 2011 that she stopped working and received her last paycheck on June 1, 2011.  She reported that she began receiving biweekly unemployment benefits on July 12, 2011, in the amount $764.00.  In September 2011, the Appellant reported that unemployment benefits were set to expire in December 2011.  The Board finds, therefore, that the Appellant had a total annual income of $22,484.00 in 2011.  

The Appellant also identified monthly medical expenses in her February 2011 claim, which included $450.00 and $350.00 per year for medications, resulting in annual medical expenses totaling $800.00.  Total income may be reduced by amounts paid for unreimbursed medical expenses in excess of 5 percent of the applicable MAPR.  Five percent of the applicable MAPR rate ($7,933.00) in effect at the time of the February 2011 claim is $396.65.  Thus, annual medical expenses in the amount of $403.35 may be deducted from the total income of $22,484.00.  This reduction results in a countable income of $22,080.65 in 2011.  The Board finds that the Appellant's countable income of $22,080.65 greatly exceeds the applicable MAPR of $7,933.00 in 2011 and is a bar to the receipt of death pension benefits.  

The Appellant has not submitted updated income information since 2011 and did identify any decrease in income.  Instead, she reported in a September 2013 statement that her "current income for VA purposes does exceed the maximum annual pension limit."  The Board finds that the Appellant is credible in reporting current income in excess of the applicable MAPR rate.  Accordingly, the Board finds that the Appellant's countable income continues to exceed the applicable MAPR and remains a bar to the receipt of nonservice-connected death pension benefits.  

For these reasons, the Board finds that for the entire appeal period, the Appellant's countable income exceeds the statutory limits for entitlement to death pension benefits.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, the claim of entitlement to death pension benefits must be denied.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


